In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-0654V
                                        UNPUBLISHED


    PETER TINUCCI,                                          Chief Special Master Corcoran

                        Petitioner,                         Filed: September 17, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Laurie Wiesner, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

      On May 28, 2020, Peter Tinucci filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he received an influenza (“flu”) vaccine on October
2, 2018, and he subsequently suffered a right shoulder injury related to vaccine
administration (“SIRVA”). Petition at 1. Petitioner further alleges that his symptoms lasted
for more than six months. Petition at 1, 3. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

      On September 16, 2021, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)
Report at 1. Specifically, Respondent states that Petitioner suffered a SIRVA of the right

1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
shoulder as defined by the Vaccine Injury Table. Id. at 3. Respondent further agrees that
“petitioner had no history of pain, inflammation, or dysfunction of his right shoulder prior
to vaccination that would explain his signs, symptoms, or findings after vaccination; the
onset of pain occurred within 48 hours after receipt of an intramuscular vaccination; the
pain was limited to the shoulder where the vaccine was administered; and, no other
condition or abnormality has been identified to explain petitioner’s right shoulder
symptoms.” Id. Respondent did not identify any other causes for Petitioner’s SIRVA and
based on the medical records, concluded that Petitioner meets the statutory requirements
by suffering the condition for more than six months. Id. Therefore, Respondent states that
based on the record as it now stands, Petitioner has satisfied all legal prerequisites for
compensation under the Vaccine Act. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2